USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT

SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED

JOHN DOE. DOC #

DATE FILED: _ 6/30/2021
Plaintiff,
-against- 19 Civ. 9338 (AT)

City of New York, ef al., ORDER

Defendants.

 

 

ANALISA TORRES, District Judge:

Because all claims have been dismissed and Plaintiff has failed to amend his complaint by the
stated deadline, ECF No. 24, the Clerk of Court is directed to close the case.

SO ORDERED.

Dated: June 30, 2021
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
